Citation Nr: 1618734	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-41 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left ankle disability.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Veteran and his spouse testified at a videoconference hearing  before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2014, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issue of entitlement to an increased rating for the left ankle disability was raised in a May 2014 statement from the Veteran, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The probative evidence of record does not contain a diagnosis of a left hip disability.   

2.  The probative evidence of record does not contain a diagnosis of a left knee disability.   

3.  A diagnosis of old granulomatous disease was noted in 2000, decades after service; there is no medical opinion even suggesting such condition was related to service and there is no medical evidence showing a current respiratory diagnosis.


CONCLUSIONS OF LAW

1.   The criteria for establishing entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for establishing entitlement to service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO's April 2009 letter to the Veteran contained the requisite notice.

In addition, the Board finds that the duty to assist has been satisfied.  The RO obtained the Veteran's service treatment records.  The Veteran submitted private treatment records dated in January 2000, and from April 2009 through June 2009.  During his hearing, the Veteran denied receiving VA treatment.

The Board also notes that action requested in the prior remand has been undertaken.  In a May 2014 letter, the AOJ requested signed authorizations for all private treatment providers who treated the Veteran for a left hip, left knee, and/or respiratory disability.  To date, no signed authorizations have been received.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
The Veteran has not received a VA examination pursuant to his service connection claims.  However, the record shows no treatment for any of the claimed disabilities during service nor is there any evidence of current treatment for the claimed conditions.   In this regard, although there are private medical records dated during the claim in the claims file, they do not show complaints or findings of the claimed conditions.  The Veteran noted during his hearing that he has a general doctor that he sees, but he did not respond to the request that he complete a release form so such records could be requested.  Thus, as the Veteran has not cooperated with the request for current treatment records and the medical evidence dated during the course of the claim does not show current findings for his claimed disabilities, a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79,    83 (2006).  Moreover, there is no medical evidence even suggesting that the old granulomatous disease noted on a 2000 chest x-ray is in any way related to service, and a VA examination based on that 16 year old x-ray and diagnosis is not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate            the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issue to the Veteran, who testified as to the circumstances of his service, symptomatology, and treatment history.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in     the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the       in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R.   § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Left Hip and Left Knee Disabilities

The Veteran seeks service connection for a left hip and a left knee disability, which he asserts were caused or aggravated by his service-connected peroneal tendonitis of the left ankle.  Service treatment records show no complaints of or treatment for a left hip or left knee disability during service.

The Veteran submitted private treatment records dated April 2009 through June 2009, which show complaints of and treatment for left ankle pain and instability.  The Veteran did report that the pain radiated up to the left knee.  Following physical therapy, it was noted the pain was not radiating as high up the leg as it did initially.  The records show no diagnoses pertaining to the Veteran's left knee or left hip. 

During a March 2012 hearing before the Board, the Veteran testified that he has not received a specific diagnosis pertaining to his left hip or knee; however, he stated that his physician advised him that his left ankle caused problems with his hip and knee due to the way he walked.  The Veteran answered affirmatively when his representative asked if he had an altered gait which caused misalignment of the hip and knee.  

Although the Veteran asserts that he has left hip and knee disabilities due to an   altered gait caused by his service-connected left ankle disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, medical testing and expertise is necessary to determine the diagnosis and etiology of knee and hip pain.  Accordingly, the Veteran's lay opinion as to the diagnosis or etiology of his claimed hip and knee pain is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The medical evidence of record does not show a diagnosed disability of the left  knee or left hip, and the Veteran did not respond to VA's request to complete authorization forms so VA could obtain records of treatment for such conditions.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it    in those circumstances where he may or should have information that is essential    in obtaining the putative evidence."  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  In this case, there is no competent medical evidence of record showing that the Veteran has a current left hip or left knee disability.  Accordingly, as the there is no medical evidence of a current left hip and left knee disability, there is no basis upon which service connection on a direct or secondary basis can be awarded.  Thus, the claim for service connection for a left hip disability and a left knee disability is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claims for left hip and knee disabilities, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

      Respiratory Disability

The Veteran seeks service connection for a respiratory disability, which he asserts was caused by exposure to hazardous chemicals while working as an aircraft mechanic during service.  

Other than treatment for the flu, service treatment records show no treatment or diagnosis of a lung disability or breathing problems during service.  A September 1978 report of medical examination shows that the Veteran's lungs and chest were normal upon his discharge from active duty.  Moreover, on a September 1978  report of medical history, the Veteran but denied any history of shortness of breath, asthma, pain or pressure in the chest, or chronic cough.

A chest x-ray from January 2000 revealed hilar and/or pulmonary calcifications consistent with old granulomatous disease, with no acute pulmonary disease.  The impression at that time was essentially normal chest. 

A review of the record reveals that the Veteran wrote "breathing problems" on an April 2009 private health history questionnaire.  However, the record does not show that the Veteran ever discussed such symptoms with his treatment provider or that any treatment or diagnoses were rendered pertaining to symptoms of a respiratory disability.  

During the March 2012 Board hearing, the Veteran testified that he experienced breathing problems and recurrent sore throats, which a physician diagnosed as granulomatosis and attributed to the Veteran's claimed in-service exposure to hazardous chemicals.  

To the extent that the Veteran asserts that he experienced continuous respiratory symptoms since service, his statements are not supported by the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Notably, upon his discharge from active duty, the Veteran denied symptoms of shortness of breath, pain or pressure in the chest, or chronic cough, and his lungs and chest were found to be normal, including  on x-ray.  

Furthermore, while the Veteran contends the old granulomatous disease noted on chest x-ray in January 2000 is related to service, the January 2000 record does not suggest any relationship between that finding and military service.  Indeed, that record indicates that the condition was not an active problem, as the interpretation  of the x-ray report was "essentially normal chest."  Regardless, there is no medical evidence showing a currently diagnosed respiratory disability at any time during the course of the claim, and as noted above, the Veteran did not provide the requested release forms so that current medical evidence from his treatment provider(s) could be obtained.  See Wood, 1 Vet. App. at 193.

In this case, there is no competent medical evidence of record showing that the Veteran has a current respiratory disability.  See Brammer, 3 Vet. App. at 225.  Moreover, there is no competent evidence suggesting that the old granulomatous disease, first noted on x-ray decades after service, is in any way related his military service, especially in light of the normal chest x-ray at discharge from service.  

To the extent that the Veteran himself believes that he has a current respiratory disability that is related to service, the diagnosis and etiology of respiratory disorders are matters requiring medical testing and expertise to determine.  As      the Veteran has not shown that he has specialized training sufficient to render    such an opinion, his opinion in this regard is not competent medical evidence.     See Jandreau, 492 F.3d at 1376-77.  

Accordingly, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for a respiratory disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a respiratory disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a left hip disability is denied.

Service connection of a let knee disability is denied.

Service connection for a respiratory disability is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


